20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 1 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 2 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 3 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 4 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 5 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 6 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 7 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 8 of 9
20-10253-jps   Doc 6   FILED 01/15/20   ENTERED 01/15/20 16:09:42   Page 9 of 9
